 Case 2:20-cv-00235-KJM-DB Document 38 Filed 06/10/20 Page 1 of 3


ULRICO S. ROSALES, State Bar No. 139809
Email: rrosales@wsgr.com
MEAGHAN SNYDER, State Bar No. 279392
Email: msnyder@wsgr.com
WILSON SONSINI GOODRICH & ROSATI
Professional Corporation
650 Page Mill Road
Palo Alto, CA 94304-1050
Telephone: (650) 493-9300
Facsimile: (650) 565-5100

Attorneys for Plaintiff
CUTERA, INC.

                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF CALIFORNIA

CUTERA, INC.,                                     )   CASE NO.: 2:20-CV-00235-KJM-DB
                                                  )
               Plaintiff,                         )   STIPULATION AND ORDER TO
                                                  )   CONTINUE HEARING DATE ON
       v.                                         )   MOTION TO DISMISS AND
                                                  )   MOTION TO TRANSFER VENUE
LUTRONIC AESTHETICS, INC., and                    )
Does 1-20,                                        )
                                                  )   Before: The Hon. Kimberly J. Mueller
               Defendants.                        )
                                                  )   Magistrate Judge Deborah Barnes
                                                  )
                                                  )   Complaint Filed: January 31, 2020
                                                  )   Jury Trial Demanded
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )


       WHEREAS, on February 10, 2020, Defendant Lutronic Aesthetics, Inc. (“Lutronic”)

filed a Motion to Dismiss and a Motion to Transfer Venue;

       WHEREAS, the Motion to Dismiss and Motion to Transfer Venue are currently set for

hearing on June 26, 2020;

       WHEREAS, on May 29, 2020, Lutronic submitted a request to this Court to approve a

substitution of attorney, substituting new counsel, Mundell, Odlum & Haws, LLP, for prior

counsel, Arent Fox LLP;

STIPULATION AND [PROPOSED] ORDER TO                                                 11619017_1.docx
                                               -1-
CONTINUE HEARING DATE ON MTN TO
DISMISS AND MTN TO TRANSFER
CASE NO. 2:20-CV-00235-KJM-DB
  Case 2:20-cv-00235-KJM-DB Document 38 Filed 06/10/20 Page 2 of 3


       WHEREAS, on June 3, 2020, the Court approved the requested substitution of attorney,

substituting new counsel, Mundell, Odlum & Haws, LLP, for prior counsel, Arent Fox LLP

       WHEREAS, the parties require additional time to review the underlying proceedings in

this Court, as well as a related matter pending before JAMS, including the issues presented by

the Motion to Dismiss and Motion to Transfer Venue and to prepare for the hearings on said

Motions;

       WHEREAS, counsel for both parties request a continuance of the hearing on the Motion

to Dismiss and Motion to Transfer Venue and an extension of the briefing schedule, as set forth

below and subject to this Court’s approval;

       IT IS HEREBY STIPULATED AND AGREED by the parties, pursuant to Civil Local

Rule 230(f) and subject to the Court’s approval, by and through the undersigned counsel, as

follows:

       1.      The hearing on Lutronic’s Motion to Dismiss and Motion to Transfer Venue shall

be reset to July 24, 2020 at 10:00 a.m.

       2.      Cutera’s opposition to Lutronic’s Motion to Dismiss and Motion to Transfer

Venue shall be filed by July 10, 2020.

       3.      Lutronic’s reply shall be filed by July 17, 2020.

Dated: June 3, 2020                           WILSON SONSINI GOODRICH & ROSATI
                                                 Professional Corporation


                                                  By:     ____/s/ Ulrico S. Rosales_________
                                                             Ulrico S. Rosales
                                                             Meaghan A. Snyder

                                                       Telephone: 650.493.9300
                                                       Email: rrosales@wsgr.com

                                                       Attorneys for Plaintiff
                                                       CUTERA, INC.
///
///
///
///
///


STIPULATION AND ORDER TO CONTINUE                -2-
HEARING DATE ON MTN TO DISMISS AND
MTN TO TRANSFER
CASE NO. 2:20-CV-00235-KJM-DB
 Case 2:20-cv-00235-KJM-DB Document 38 Filed 06/10/20 Page 3 of 3


Dated: June 3, 2020                               MUNDELL, ODLUM & HAWS, LLP



                                                  By:    ___/s/ James A. Odlum______________
                                                             James A. Odlum

                                                       Telephone: 909.890.9500
                                                       Email: jodlum@mohlaw.com

                                                       Attorneys for Defendant
                                                       LUTRONIC AESTHETICS, INC.


                                             ORDER


       IT IS HEREBY ORDERED THAT:

       1.      The hearing on Lutronic’s Motion to Dismiss and Motion to Transfer Venue is

reset to July 24, 2020 at 10:00 a.m.

       2.      Cutera’s opposition to Lutronic’s Motion to Dismiss and Motion to Transfer

Venue shall be filed by July 10, 2020.

       3.      Lutronic’s reply shall be filed by July 17, 2020.


       It is FURTHER ORDERED that the Status (Pretrial Scheduling) Conference set for June

26, 2020, is VACATED and RESET for July 24, 2020.


       IT IS SO ORDERED.

Dated: June 10, 2020.




STIPULATION AND ORDER TO CONTINUE                -3-
HEARING DATE ON MTN TO DISMISS AND
MTN TO TRANSFER
CASE NO. 2:20-CV-00235-KJM-DB
